Exhibit 10.1
Execution Version
Dated the 10th day of February 2012


 












VENN LIFE SCIENCES LIMITED


Purchaser


ENCORIUM GROUP, INC.




ENCORIUM OY


Vendor




ILARI KOSKELO


Koskelo




Agreement for the Sale and Purchase of the
Entire Issued Share Capital of the Subsidiaries












 


Eversheds
Solicitors
One Earlsfort Centre
Earlsfort Terrace
Dublin 2
 
 
 

--------------------------------------------------------------------------------

 
 
CONTENTS


1
INTERPRETATION
3
2
SALE AND PURCHASE
11
3
CONSIDERATION
12
4
CONDITIONS PRECEDENT; RESCISSION
12
5
ACTIONS PENDING COMPLETION
14
6
COMPLETION
16
7
WARRANTIES
17
8
TAX INDEMNITY
20
9
CONFIDENTIALITY
21
10
USE OF INTELLECTUAL PROPERTY RIGHTS
22
11
COSTS
22
12
FURTHER ASSURANCE
23
13
GENERAL
23
14
ASSIGNMENT
23
15
NOTICES
24
16
GOVERNING LAW AND JURISDICTION
25
17
ENTIRE AGREEMENT
25
18
COUNTERPARTS
25
19
WAIVER
25
SCHEDULE 1
26
PART 1
26
THE VENDOR AND THE SALE SHARES
26
PART 2
26
CONSIDERATION SHARES
26
SCHEDULE 2
27
INFORMATION CONCERNING THE TARGET COMPANIES
27
SCHEDULE 3
45
ITEMS FOR DELIVERY BY THE VENDOR AT COMPLETION
45
SCHEDULE 4
46
VENDOR WARRANTIES
46
SCHEDULE 5
58
PURCHASER WARRANTIES
58

 
 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT is made on the 10th day of February 2012
 
1.
VENN LIFE SCIENCES LIMITED having its registered office at Unit 26, The Hyde
Building, Carrickmines, Dublin 18 (the “Purchaser”);



2.
ENCORIUM GROUP, INC. a company incorporated under Delaware law having its
principal place of business at Keilaranta 10, FI-02150 Espoo, Finland (“Encorium
Group, Inc.”);



3.
ENCORIUM OY. a company incorporated under the laws of Finland having its
principal place of business at Keilaranta 10, FI-02150 Espoo, Finland (“Encorium
Oy” and together with Encorium Group, Inc., the “Vendor”); and



4.
ILARI KOSKELO, an individual residing in Peräsintie 11, 00980 Helsinki, Finland
(“Koskelo”).





WHEREAS:


A.
The Vendor and Koskelo are or, after completion of Vendor Reorganisation (herein
defined) will be, the legal and beneficial owners of the Sale Shares as
described in Schedule 2.



B.
The Vendor and Koskelo has agreed to sell and the Purchaser has agreed to
purchase all of the Sale Shares on the terms and subject to the conditions of
this Agreement.



C.
The Sale Shares represent the entire issued share capital of the Subsidiaries
(herein defined).





IT IS AGREED as follows:


1
INTERPRETATION



1.1
In this Agreement:




 
“Accounts”
means the audited financial statements of the Encorium Group as at the Last
Accounting Date comprising the audited balance sheet as at, and the audited
profit and loss account for the accounting period ending on, the Last Accounting
Date and the notes, reports and other documents required by law to be annexed
thereto;
       
“Agreement”
means this Agreement and the Schedules hereto;
             
“Breach”
in relation to a Warranty means any instance of the Warranty being untrue,
incorrect or misleading in any respect;

 
 
 

--------------------------------------------------------------------------------

 
 

 
“Business”
the business of clinical research services to the pharmaceutical, biotech and
medical device industries;
       
“Business Day”
means a day (other than a Saturday or Sunday or a public holiday) on which
clearing banks are open for business in Dublin;
       
“Claim”
means a Warranty Claim or an Indemnity Claim;
       
“Companies Acts”
means the Companies Acts 1963 to 2009;
       
“Completion Date”
means the date of Completion of this Agreement in accordance with clause 6;
       
“Completion”
means completion of the matters referred to in clause 6;
       
“Confidential Information”
means all information not at present in the public domain used in or otherwise
relating to the business, customers or financial or other affairs of the Vendor
and the Target Companies including, without limitation, information relating
to: 
    (i) 
the marketing of any products or services including, without limitation,
customer names and lists and any other details of customers, sales targets,
sales statistics, market share statistics, prices, pricing methods, discount
practices, market research reports and surveys, and advertising or other
promotional materials;
 
    (ii) future projects, business development or planning, commercial
relationships and negotiations;        
“Consideration Shares”
means the 400 fully paid up ordinary shares of €1.00 each in the capital of the
Purchaser, representing 40% of the share capital of the Purchaser;
 
 
“Disclosed”
means fairly and accurately disclosed in the Disclosure Letter or the documents
annexed thereto;
       
“Disclosure Letter”
means the letter of even date herewith from the Vendor to the Purchaser in the
agreed form in relation to the Vendor Warranties;
       
“Director”
means a director for the time being of a Target Company;

 
 
 

--------------------------------------------------------------------------------

 
 

 
“EI Agreement”
means the agreement dated 1 December 2010 between (1) the Parties whose names
and addresses are set out in Part 1 and Part 2 of the First Schedule thereto;
(2) Venn Life Science Holdings Limited; (3) Venn Life Sciences (Ireland)
Limited; and (4) Enterprise Ireland as same may be supplemented, varied or
amended;
       
“Employee”
means any director, former director, employee or former employee of the Target
Companies;
       
“Encorium Bio”
means Encorium Bio Oy, a Finnish corporation;
 
 
“Encorium Group”
means Encorium Group, Inc., and its direct or indirect subsidiaries (including
Encorium Oy);
       
“Encorium Ireland”
means Encorium Ireland Limited a company incorporated in Ireland (no. 508044)
having its registered office at Unit 26, The Hyde Buildings, Carrickmines,
Dublin 18;
       
“Encumbrance”
means any mortgage, charge, pledge, lien, option, restriction, right of first
refusal, right of pre-emption, third party right or interest any other
encumbrance or security interest of any kind, and any other type of preferential
arrangement (including, without limitation, title transfer and retention
arrangements) having a similar effect;
       
“Enterprise Ireland”
means Enterprise Ireland having its business address at The Plaza, East Point
Business Park, Dublin 3;
       
“Escrow Account”
means the euro denominated interest bearing deposit bank account in the joint
names of the Escrow Agents established and maintained pursuant to the Escrow
Agreement;
       
“Escrow Agents”
means the Purchaser’s Solicitors and the Vendor’s Solicitors;
       
“Escrow Agreement”
means the escrow agreement in the form agreed between the parties between (1)
the Purchaser, (2) the Vendor and (3) the Escrow Agents;
       
“Escrow Amount”
means the sum of EUR500,000.00 (five hundred thousand euro);

 
 
 

--------------------------------------------------------------------------------

 
 

 
“EURIBOR”
in relation to any amount on any day, means: (i) the rate per annum calculated
and (rounded upwards to five decimal places) published or reported on Telerate
page 248 (or such other screen or page as may replace that screen or page on
that service) or about 12.00 p.m. on the second Business Day before such day as
being the interest rate per annum offered in the European inter-bank market for
deposits in euro in an amount comparable with such amount for a three month
period; or (ii) if the service in (i) above is not available, the rate per annum
determined by the party to whom monies are owed to be equal to the arithmetic
mean (rounded upwards to five decimal places) of the rate (as notified to such
party) at which each of three leading banks in the Dublin market were offering
deposits in euro in an amount comparable with the relevant amount for a three
month period at or about 12.00 p.m. on the second Business Day before such day;
       
“€” or “euro”
means the euro, the lawful currency of Ireland and being the single unit of
currency provided for in the Treaty on European Union which was signed at
Maastricht on 7 February 1992 and which came into force on 1 November
1993.  Each euro is divided into one hundred cent and references in this
Agreement to “cent” shall be construed accordingly;
       
“GAAP”
 
means the generally accepted accounting principles in the United States of
America;
       
“Governing Documents”
means memoranda and/or articles of association, articles of incorporation,
by-laws, charter and such other governing documents of any of Vendor or any of
the Target Companies;
       
“Governmental Body”
means any government or governmental or regulatory body thereof, or political
subdivision thereof, whether federal, state, local or foreign, or any agency,
instrumentality or authority thereof;
       
“Indemnity Claim”
means a claim under the indemnities contained in clause 8;
       
“Intellectual Property”
means patents, trade marks, service marks, registered designs, applications for
any of the foregoing, trade and business names, unregistered trade marks and
service marks, know-how, copyrights, rights in designs, inventions, rights under
licences and consents in relation to any such rights, and rights of the same or
similar effect or nature, in any part of the world and except for “shrink-wrap”
“click-wrap” or other licenses for the use of commercially available software
products and standard end-user object code license agreements;

 
 
 

--------------------------------------------------------------------------------

 
 

 
“Intellectual Property Rights”
means all Intellectual Property owned or used by the Target Companies, in, or in
connection with, the Business;

 

 
“Last Accounting Date”
means December 31, 2010;
       
“Latest Completion Date”
has the meaning ascribed to it in clause 4.3.1;
       
“Loan”
means a loan from Venn Life Sciences Holdings Limited to the Vendor in a sum and
on terms to be agreed upon;
       
“Material Adverse Effect”
means a material adverse effect on the business, assets (including intangible
assets), liabilities, financial condition, property or results of operations of
Encorium Oy or the Companies taken as a whole;
       
“Parallel SPA”
means an Agreement for the Sale and Purchase of the entire issued share capital
of the Venn Target Companies to be executed between Purchaser and Venn Life
Science Holdings Limited in form and substance satisfactory to Vendor;
       
“Permitted Encumbrances”
means (i) all defects, exceptions, restrictions, easements, rights of way and
encumbrances disclosed in policies of title insurance; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings; (iii) all Encumbrances arising or incurred in the ordinary course
of business, including any mechanics’, carriers’, workers’, repairers’ and
similar Encumbrances; (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Body; and (v) title of a lessor
under a capital or operating lease;

 
 
 

--------------------------------------------------------------------------------

 
 

 
“Properties”
means all real properties owned by the Companies
       
“Purchaser’s Solicitors”
means Eversheds, One Earlsfort Terrace, Earlsfort Centre, Dublin 2;
       
“Purchaser Warranties”
means the warranties of the Purchaser contained in Schedule 5;
       
“Sale Shares”
means issued shares in each of the Subsidiaries as set out in Schedule 1
comprising the entire share capital of each of the Subsidiaries;
       
“Shareholders Agreement”
means that certain shareholders’ agreement among (1) the Purchaser, (2) the
Vendor, (3) Venn Life Sciences Holdings Limited and (4) Koskelo in form and
substance satisfactory to the Vendor;
       
“State”
means Ireland;
       
“Subsidiaries”
means Encorium Bio, Encorium Ireland and Progenitor Holdings AG, a Swiss
corporation;
       
“Target Companies” or “Companies”
means the entities listed in Schedule 2 which shall be deemed to include the
Subsidiaries;
       
“Tax” or “Taxation”
includes (without limitation) corporation tax, income tax (including income tax
or amounts on account of income tax required to be deducted or withheld from or
accounted for in respect of any payment), capital gains tax, development land
tax, inheritance tax, value added tax, national insurance or PRSI contributions,
PAYE, universal social charge, capital duty, stamp duty, stamp duty reserve tax,
duties of customs and excise, petroleum revenue tax, rates, all taxes, duties or
charges replaced by or replacing any of them, and all other taxes on gross or
net income, profits or gains, distributions, receipts, sales, use, occupation,
franchise, value added, and personal property, and all levies, imposts, duties,
charges or withholdings of any nature whatsoever chargeable by any Tax
Authority, and any payment whatsoever which the Company may be or become bound
to make to any person as a result of the discharge by that person of any tax
which the Company has failed to discharge, together with all penalties, charges
and interest relating to any of the foregoing or to any late or incorrect return
in respect of any of them;

 
 
 

--------------------------------------------------------------------------------

 
 

 
“Taxes Act”
means the Taxes Consolidation Act, 1997 (as amended);
       
“Tax Authority”
means any taxing or other authority (whether within or outside Ireland)
competent to impose any liability to Tax;
       
“Transaction”
means includes any act, transaction, failure to act, omission, death, change of
residence, change in accounting reference date, receipt or accrual of income or
gains, supply, event (deemed or otherwise) or occurrence whatsoever, including
Completion, the coming into effect of and completion of this Agreement and the
execution of any documents pursuant thereto,
references to a Transaction occurring on or before a particular date will
include a Transaction deemed for any Tax purpose to occur or to be treated or
regarded as occurring, on or before that date and will also include the combined
result of two or more Transactions, the first of which has taken place or is
deemed to have taken place on or before that date with the second or subsequent
Transaction taking place after that date provided the Transaction after
Completion is in the ordinary course of business of the Target Companies at
Completion or pursuant to a legally binding agreement entered into on or before
Completion;
       
“VATA”
means the Value Added Tax Act, 1972;
       
“Vendor Reorganisation”
means (i) the transfer of all the shares of the Companies owned by Encorium Oy
to Encorium Bio; (ii) the sale of certain assets owned by Encorium Oy to
Encorium Bio; (iii) the transfer of  the employees of Encorium Oy to Encorium
Bio; (iv) the issuance to Koskelo of shares of Encorium Bio as set forth in
Schedule 1; (iv) the transfer of all material customer contracts from Encorium
Oy to Encorium Ireland; and (iv) the possible issuance or transfer to Encorium
Oy of shares of Encorium Ireland;
 
 
“Vendor Warranties”
means the warranties representations and undertakings contained in Schedule 4;

 
 
 

--------------------------------------------------------------------------------

 
 

 
“Venn Target Companies”
means the companies which share capital will be transferred to the Purchaser
pursuant to the Parallel SPA.
       
“Warranties”
means collectively, the Purchaser Warranties and the Vendor Warranties and each
one a “Warranty”;
       
“Warranty Claim”
means a claim for Breach of the Warranties;
       
“1963 Act”
means the Companies Act 1963; and
       
“1990 Act”
means the Companies Act 1990.
 



1.2
In this Agreement, a reference to:



 
1.2.1
except when used as a defined term, the words “company”, “subsidiary”,
“subsidiary undertaking” and “holding company” have the meanings given to them
by the Companies Acts;



 
1.2.2
a document in the “agreed form” is a reference to a document in a form approved
and for the purposes of identification signed by or on behalf of the parties;



 
1.2.3
a statutory provision includes a reference to:



(a)   
the statutory provision as modified or re-enacted or both from time to time
(whether before or after the date of this Agreement); and



(b)   
any subordinate legislation made under the statutory provision (whether before
or after the date of this Agreement);



 
1.2.4
persons includes a reference to any body corporate, unincorporated association
or partnership;



 
1.2.5
a person includes a reference to that person's legal personal representatives
and successors;



 
1.2.6
a clause or Schedule, unless the context otherwise requires, is a reference to a
clause of or schedule to this Agreement; and



 
1.2.7
the masculine gender shall include the feminine and neutral and the singular
shall include the plural and vice versa.



1.3
The headings in this Agreement shall not affect the interpretation of this
Agreement.



1.4
A matter shall be treated as being within the knowledge, information or belief
of the Vendor if such matter is within the knowledge and information of the
board of directors or senior management of the Vendor, including, for the
avoidance of doubt, Kai Lindevall.



1.5
Any statement, representation or warranty which is qualified by the expression
“so far as the Vendor is aware” or “to the best of the knowledge, information or
belief of the Vendor” or with any similar qualification shall mean that such
statement, representation or warranty after due and diligent enquiry and have
used all reasonable endeavours to ensure that all matters warranted by the
Vendor herein are true and accurate and are being made to the actual knowledge
of the board of directors or senior management of the Vendor, including, for the
avoidance of doubt, Kai Lindevall without conducting any inquiry.

 
 
 

--------------------------------------------------------------------------------

 
 
1.6
In the event of there being any conflict or ambiguity between the provisions of
this Agreement and the Disclosure Letter, the terms of this Agreement shall
prevail.



1.7
All references in this Agreement to “indemnity” and “indemnifying” any person
against any circumstance include indemnifying and keeping that person harmless
from all actions, claims and proceedings from time to time made against that
person and all loss or damage and all payments, costs or expenses made or
incurred by that person as a consequence of or which would not have arisen but
for that circumstance.



1.8
Where any party to this Agreement is more than one person;



 
1.8.1
The warranties, representations, undertakings, agreements and obligations
contained in this Agreement on the part of such parties shall be construed and
take effect as joint and several warranties, representations, undertakings,
agreements and obligations and the act or default of any one of them shall be
deemed to be the act or default of each of them; and



 
1.8.2
Reference to that party shall refer to each of those persons or any of them as
the case may be.



1.9
The parties have participated jointly in negotiating and drafting of this
Agreement. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favouring or
disfavouring any party by virtue of the authorship of any of the provisions of
this Agreement.



1.10
Reference to any Irish legal term, concept, legislation or regulation
(including, without limitation, those for any action, remedy, method of judicial
proceeding, document, statute, court appeal, governmental agency or agency) or
any accounting term or concept in respect of any jurisdiction other than Ireland
will be construed as a reference to the term or concept which most nearly
corresponds to it in that jurisdiction.





2
SALE AND PURCHASE



2.1
In accordance with and subject to the provisions of this Agreement, the Vendor
and Koskelo shall sell as the beneficial owners and the Purchaser shall purchase
as and from the Completion Date the Sale Shares free from all Encumbrances
together with all rights of any nature whatsoever, on or after the Completion
Date attaching or accruing to them pursuant to their respective Governing
Documents and the law of the jurisdiction in which any of the Subsidiaries is
incorporated.



2.2
The Vendor and Koskelo hereby waive and shall procure that there will be waived
before Completion, all rights of pre-emption and other restrictions on transfer
over the Sale Shares conferred on the Vendor and Koskelo or any other person
under the Governing Documents.



 
 

--------------------------------------------------------------------------------

 
 
3
CONSIDERATION



3.1
The total consideration for the sale and purchase of the legal and beneficial
interest in the Sale Shares shall be satisfied as follows on the Completion
Date:



 
3.1.1
by the allotment and issue as set out in Part 2 of Schedule 1 the Consideration
Shares; and



 
3.1.2
to the Escrow Agents, the Escrow Amount to be held or disbursed according to the
terms of the Escrow Agreement.



3.2
The Consideration Shares shall rank pari passu with the existing ordinary shares
of €1.00 each in the capital of the Purchaser, including the right to receive
all dividends declared made or paid.



3.3
The Purchaser shall procure the waiver of all rights of pre-emption and/or other
shareholder consents as may be required to give full effect to the provisions of
this Agreement with respect to the Consideration Shares.



3.4
The Consideration shall be reduced or shall be deemed to have been reduced by
the amount, if any, paid to the Purchaser or the Target Companies in respect of
any Warranty Claim.





4
CONDITIONS PRECEDENT; RESCISSION



4.1
The Purchaser’s obligation to purchase the Sale Shares and issue the
Consideration Shares upon Completion is subject to and conditional upon the
following conditions being complied with to the reasonable satisfaction of the
Purchaser or waived by the Purchaser at or prior to Completion and, in any
event, not later than the Latest Completion Date:



 
4.1.1
the completion of the Vendor Reorganisation;



 
4.1.2
such third party consents, approvals, authorisations or releases (if any) as are
necessary for the completion of the sale and transfer of the Sale Shares being
obtained by the Vendor;



 
4.1.3
the delivery by the Vendor and Koskelo (where applicable) of all documents and
instruments required to be delivered under clauses 6.1.1. 6.1.2. and 6.1.3;



 
4.1.4
there having been no Material Adverse Effect;



 
4.1.5
the Vendor Warranties being true and correct in all respects as of the date
hereof and being true and correct in all material respects on the Completion
Date, as though made on the Completion Date and the Vendor and Koskelo having
performed in all material respects all of the agreements required to be
performed by it on or prior to Completion;



 
4.1.6
no temporary restraining order or preliminary or permanent injunction, judgment,
order or decree or any court or Governmental Body of competent jurisdiction
prohibiting the sale and purchase of the Sale Shares or the issuance and
allotment of the Consideration Shares or the other transactions contemplated
hereby being in effect;

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.1.7
no suit, action or proceeding being pending or threatened before or by any court
or Governmental Body (A) seeking to restrain or prohibit the sale and purchase
of the Sale Shares or other transactions contemplated hereby or by the documents
to be executed at Completion or (B) seeking damages or other relief in
connection with the execution and delivery of this Agreement or the consummation
of the purchase and sale of the Sale Shares and the other transactions
contemplated hereby or by the documents to be executed at Completion.



 
4.1.8
the consent of Enterprise Ireland to the Transaction being obtained.



4.2
The Vendor’s and Koskelo’s obligation to sell the Sale Shares and in
consideration for the issuance of the Consideration Shares upon Completion is
subject to and conditional upon the following conditions being complied with or
waived by Vendor:



 
4.2.1
such third party consents, approvals, authorisations or releases required to be
provided by the Purchaser being obtained by the Purchaser including for the
avoidance of doubt the consent of Enterprise Ireland;



 
4.2.2
the Purchaser Warranties being true and correct in all respects as of the date
hereof and on the Completion Date, as though made on the Completion Date and the
Purchaser having performed in all material respects all of the agreements
required to be performed by it on or prior to Completion;



 
4.2.3
the Parallel SPA being executed and the transactions contemplated thereby being
consummated;



 
4.2.4
no temporary restraining order or preliminary or permanent injunction, judgment,
order or decree or any court or governmental or regulatory authority or
competent jurisdiction prohibiting the sale and purchase of the Sale Shares or
the other transactions contemplated hereby being in effect; and



 
4.2.5
no suit, action or proceeding being pending or threatened before or by any court
or governmental or regulatory authority (A) seeking to restrain or prohibit the
sale and purchase of the Sale Shares or other transactions contemplated hereby
or by the documents to be executed at Completion or (B) seeking damages or other
relief in connection with the execution and delivery of this Agreement or the
consummation of the purchase and sale of the Sale Shares, the issuance and
delivery of the Consideration Shares and the other transactions contemplated
hereby or by the documents to be executed at Completion.



4.3
This Agreement may be rescinded prior to Completion as follows:



 
4.3.1
at the election of the Vendor or the Purchaser on or after 22 February, 2012
(the “Latest Completion Date”), if Completion shall not have occurred by the
close of business on such date, provided that the rescinding party is not in any
material breach of a Warranty or of any  covenant or agreement hereunder;

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.3.2
by mutual written consent of the Vendor and the Purchaser;



 
4.3.3
by the Vendor or the Purchaser if there shall be in effect a final nonappealable
order of a court or a Governmental Body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; it being agreed that the parties hereto shall promptly
appeal any adverse determination which is not nonappealable (and pursue such
appeal with reasonable diligence); provided, however, that the right to rescind
this Agreement under this clause 4.3.3 shall not be available to a party if such
order was primarily due to the failure of such party to perform any of its
obligations under this Agreement; or



 
4.3.4
by the Purchaser or the Vendor, if there has been a material Breach of any
Warranty, covenant or agreement on the part of the other party set forth in this
Agreement, in either case such that the conditions set forth in clause 4.1 or
clause 4.2 as applicable would not be satisfied and such Breach is incapable of
being cured or, if capable of being cured, shall not have been cured or waived
within thirty (30) days of the non-breaching party’s written notice of Breach to
the breaching party, provided, however, that the right to rescind this Agreement
under this clause 4.3.4 shall not be available to a party if such party is then
also in material Breach of this Agreement.



4.4
In the event of rescission by the Purchaser or the Vendor, or both, pursuant to
clause 4.3, written notice thereof shall forthwith be given to the other party,
and this Agreement shall terminate, and the transactions contemplated hereunder
shall be abandoned, without further action by the parties hereto.



4.5
If the Purchaser or the Vendor elect to rescind this Agreement in accordance
with clause 4.3 then all rights and obligations of the parties shall cease to
have effect immediately upon rescission except such rescission shall not relieve
a party hereto from liability for any breach of this Agreement.





5
ACTIONS PENDING COMPLETION



5.1
The Vendor hereby covenants with and undertakes to the Purchaser that at all
times prior to Completion it shall and shall procure that each Company shall:



 
5.1.1
without the prior written consent of the Purchaser, knowingly do, allow or
procure any act to be done or wilful omission which would (or would be likely
to) cause, constitute or result in a Breach, except as required to perform the
Vendor Reorganisation;



 
5.1.2
not permit any action to be taken or omitted to be taken (save as herein
otherwise contemplated or required) by it or by any Company which would
prejudice the continuance for the benefit of the Company of any or all material
contracts engagements, business connections and employees subsisting at the date
hereof or hereafter in relation to the Business;



 
5.1.3
permit the Purchaser and its agents, upon reasonable notice, to have access to
and to take copies of, the books and records of the Company including, without
limitation, the statutory books, minute books, leases, contracts, supplier lists
and customer lists in the possession or control of the Company; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.1.4
notify the Purchaser promptly upon becoming aware of any fact, matter, omission,
act or event which would have constituted a Breach if such fact, matter,
omission, act or event had occurred before the date hereof.



5.2
Except as required to perform the Vendor Reorganisation, each the Vendor and
Koskelo shall not at any time prior to Completion dispose or attempt to dispose
of any interest in its Sale Shares or grant any option over, or mortgage, charge
or otherwise encumber or dispose of any of its Sale Shares or enter into
discussions with any persons as regards its Sale Shares or any possible sale of
the Business or any part of the Business;



5.3
The Vendor hereby covenant with the Purchaser that, except as required to
perform the Vendor Reorganisation, it shall procure that the Companies shall not
at any time prior to Completion without the prior written consent of the
Purchaser:



 
5.3.1
issue any shares in the capital of Target Companies to any person other than
vendor;



 
5.3.2
subscribe or otherwise acquire, or dispose of any shares in the capital of any
company;



 
5.3.3
dispose of the whole or any material part of its Business;



 
5.3.4
carry on its Business other than in the ordinary or usual course;



 
5.3.5
other than in the ordinary course of business, enter into or give or permit or
suffer to subsist any guarantee or indemnity or contract of suretyship for or
otherwise commit itself in respect of the due payment of money or the
performance of any contract, engagement or obligation of any other person or
body;



 
5.3.6
grant any lease of third party right in respect of any of or any part of the
Properties or assign or dispose or deal with any of the Properties or any part
of any of them;



 
5.3.7
propose or pay any dividend or propose or make any other distribution;



 
5.3.8
enter into any partnership or joint venture;



 
5.3.9
incur any capital expenditure in excess of €100,000 or dispose of any asset;

 
 
5.3.10 
mortgage or charge or permit the creation of Encumbrance or redeem any of the
foregoing other than Permitted Encumbrances;

 

 
5.3.11 
make any loan or give any credit (other than normal trade credit) or acquire any
loan capital of any corporate body (wherever incorporated);

 

 
5.3.12 
surrender or agree to any material change in terms of any substantial agreement
to which it is from time to time a party;

 
 
 

--------------------------------------------------------------------------------

 
 

 
5.3.13 
borrow any money if immediately thereafter the amount of outstanding borrowings
of the Company would exceed €200,000; or

 

 
5.3.14  
other than in the ordinary course of business enter into any transaction with
any officer, director or shareholder.

 


6
COMPLETION



6.1
Unless this Agreement is rescinded pursuant to clause 4.3, Completion shall take
place at the office of the Purchaser’s Solicitors, or such other place as the
parties shall agree upon on the date falling one (1) Business Day following
confirmation by each of the Purchaser and Vendor the satisfaction or waiver of
the applicable conditions to such party set out in clause 4 when all the
following business shall be transacted:



 
6.1.1
the Vendor and Koskelo (as applicable) shall deliver to the Purchaser duly
executed transfers of their respective Sale Shares accompanied by the relevant
documents necessary, with respect to each Subsidiary, pursuant to the laws of
the jurisdiction in which such Subsidiary is incorporated, to transfer to the
Purchaser the legal and beneficial ownership of the Sale Shares free from all
Encumbrances;



 
6.1.2
the Vendor shall deliver or procure to be delivered to the Purchaser those items
set out in Schedule 3;



 
6.1.3
the Vendor shall procure that the Directors of the Subsidiaries shall, by a
meeting of the Directors or by written consent and, in each case, only to the
extent that pursuant to the laws of the jurisdiction in which any such
Subsidiary is incorporated such action is required to be taken by the Directors
to effect and such matter and is within the authority of the Directors:



 
(a)
vote in favour of the registration of the Purchaser and its nominee(s) as
member(s) of the Subsidiary in respect of the Sale Shares (subject to the
production of duly stamped transfers); and



 
(b)
appoint Tony Richardson and Kai Lindevall as directors and Daniella Mueller as
secretary and/or such additional person deemed necessary due to local
legislation or agreed between the parties with immediate effect and approve the
resignations of such persons as directors as may be required by the Purchaser;



 
6.1.4
the Purchaser shall deliver to the Vendor and Koskelo (if applicable):



 
(a)
original share certificates in respect of the Consideration Shares;



 
(b)
the duly executed Parallel SPA;



 
(c)
the Loan duly executed by the Purchaser; and



 
(d)
the Shareholders’ Agreement duly executed by the Purchaser.



6.2
At Completion, each of the parties shall enter into the Escrow Agreement.



 
 

--------------------------------------------------------------------------------

 
 
7
WARRANTIES



7.1
In consideration of the Purchaser agreeing to enter into this Agreement, the
Vendor represents, warrants and undertakes to the Purchaser that each of the
Vendor Warranties is true, complete and accurate in all respects and is not
misleading and the Vendor agrees and acknowledge that subject only to such
matters as Disclosed, the Purchaser is entering into this Agreement in reliance
on the Vendor Warranties.



7.2
In consideration of the Vendor agreeing to enter into this Agreement, the
Purchaser represents, warrants and undertakes to the Vendor that each of the
Purchaser Warranties is true, complete and accurate in all respects and is not
misleading and the Purchaser agrees and acknowledges that subject only to such
matters as Disclosed, the Vendor is entering into this Agreement in reliance on
the Purchaser Warranties.



7.3
The Vendor Warranties shall only be qualified by matters Disclosed and by the
actual knowledge on the part of the Purchaser or any of its directors.  The
Vendor Warranties shall not be qualified nor shall a Warranty Claim or Indemnity
Claim be prevented or limited by any deemed constructive knowledge on the part
of the Purchaser or any of its directors, officers, employees or advisers of a
matter which would make a Vendor Warranty untrue, incorrect or misleading in any
respect.  In particular, but except as provided herein, the right and remedies
of the Purchaser in respect of the Vendor Warranties shall not be affected by
any investigation made by or on behalf of the Purchaser into the affairs of the
Vendor or any Company. The Purchaser Warranties shall only be qualified by
matters Disclosed and shall not be otherwise qualified in any manner whatsoever.
No Vendor Warranties are being given with respect to Encorium Ireland regarding
any event, occurrences or circumstances occurring or existing prior to the
transfer of ownership thereof to Encorium Oy.



7.4
Each of the Warranties shall be separate and independent and shall not be
limited by reference to any other paragraph or sub-paragraph or anything in this
Agreement unless such reference is reasonably apparent.



7.5
Each party undertakes to the other party that upon it becoming aware of the
actual, impending or threatened occurrence of any event after Completion, which
might reasonably be expected to cause or constitute a Breach (whether when
repeated at Completion or otherwise) it will promptly give written notice
thereof to the other party setting forth in reasonable detail of the relevant
event.



7.6
The Vendor shall procure that the Vendor Warranties will also be true and
accurate as if repeated as at the Completion Date and on the basis that a
reference to the actual Completion Date is substituted for any express or
implied reference to the time or date of this Agreement, and on the Completion
Date the Vendor Warranties shall be deemed to have repeated the same on such
basis accordingly and, irrespective of any knowledge or information which the
Purchaser or its agents or advisers shall have received or shall be deemed to
have received, the same shall have effect as if given accordingly on the
Completion Date as well as at the date hereof.



7.7
The Purchaser shall procure that the Purchaser Warranties will also be true and
accurate as if repeated as at the Completion Date and on the basis that a
reference to the actual Completion Date is substituted for any express or
implied reference to the time or date of this Agreement, and on the Completion
Date the Purchaser Warranties shall be deemed to have repeated the same on such
basis accordingly and, irrespective of any knowledge or information which the
Vendor or its agents or advisers shall have received or shall be deemed to have
received, the same shall have effect as if given accordingly on the Completion
Date as well as at the date hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
7.8
Subject to clause 7.9, liability under any Warranty shall not in any way be
modified or discharged by Completion.



7.9
The Vendor shall not have any liability whatsoever in respect of any Claim
unless the Purchaser shall have given the Vendor written notice of the relevant
Claim (giving reasonable particulars of the Claim):



 
7.9.1
in respect of any of the Vendor Warranties (other than those relating to Tax)
within a period of one (1) year after the Completion Date; and



 
7.9.2
in the case of Vendor Warranties relating to Tax within a period of two (2)
years after the Completion Date.



7.10
The Purchaser shall not have any liability whatsoever in respect of any Claim
unless the Vendor shall have given the Purchaser written notice of the relevant
Claim (giving reasonable particulars of the Claim) in respect of any of the
Purchaser Warranties within a period of one (1) year after the Completion Date.



7.11
The liability of the Vendor shall be limited in accordance with the following
provisions of this clause:

 
 
7.11.1
no liability shall attach to the Vendor in respect of a Warranty Claim for
breach of the Vendor Warranties unless the aggregate amount of all Warranty
Claims thereunder shall have exceeded the total sum of €75,000 whereupon the
Vendor shall be liable for the entire amount of such liabilities and not merely
the excess; and

 
 
7.11.2
the aggregate liability of the Vendor under the Vendor Warranties shall not
exceed €1,000,000.

 
7.12
The liability of the Purchaser shall be limited in accordance with the following
provisions of this clause:

 
 
7.12.1
no liability shall attach to the Purchaser in respect of a Warranty Claim for a
breach of the Purchaser Warranties unless the aggregate amount of all Warranty
Claims thereunder shall have exceeded the total sum of €75,000 whereupon the
Purchaser shall be liable for the entire amount of such liabilities and not
merely the excess; and

 
 
7.12.2

the aggregate liability of the Purchaser under the Purchaser Warranties shall
not exceed €1,000,000.

 
7.13
Notwithstanding any other provision of this Agreement, the limitations set out
in clauses 7.9, 7.10, 7.11, 7.12 and 7.20 shall not apply to any Warranty Claim
relating to:

 
 
7.13.1
the Vendor’s title to or the status or validity of the Sale Shares;

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.13.2
Breach of the Purchaser Warranty in clause 3 of Schedule 5; and

 
 
7.13.3
any claim which arises or is delayed as a result of any fraudulent act, omission
or misrepresentation or wilful concealment by the Purchaser, the Vendor or any
officer of the Target Companies.

 
7.14
The Vendor covenants with and undertakes to the Purchaser to indemnify the
Purchaser against all losses, costs, charges and expenses (including without
limitation all reasonable legal and accountancy expenses) which the Purchaser
may incur, whether before or after the start of any action, in connection with
the investigation or settlement of a claim against the Vendor in respect of a
Breach or an alleged Breach or the enforcement of a settlement and legal
proceedings against the Vendor in respect of a Breach or an alleged Breach.



7.15
The Vendor hereby indemnifies and agrees to keep indemnified the Purchaser from
and against all losses, costs, damages, charge and expenses (including without
limitation all reasonable legal and accountancy expenses) of whatsoever nature
which may be incurred or suffered by the Purchaser arising directly or
indirectly as a result of a breach or non-performance of any of the covenants,
agreements, undertakings, representations and warranties given by them in this
agreement.



7.16
The Purchaser covenants with and undertakes to the Vendor to indemnify the
Vendor against all losses, costs, charges and expenses (including without
limitation all reasonable legal and accountancy expenses) which the Vendor may
incur, whether before or after the start of any action, in connection with the
investigation or settlement of a Claim against the Purchaser in respect of a
Breach or an alleged Breach or the enforcement of a settlement and legal
proceedings against the Purchaser in respect of a Breach or an alleged Breach.



7.17
The Purchaser indemnifies and agrees to keep indemnified the Vendor from and
against all losses, costs, damages, charge and expenses (including without
limitation all reasonable legal and accountancy expenses) of whatsoever nature
which may be incurred or suffered by the Vendor arising directly or indirectly
as a result of a breach or non-performance of any of the covenants, agreements,
undertakings, representations and warranties given by them in this agreement.



7.18
The Vendor shall procure that the Target Companies shall not at any time prior
to the Completion, do, procure or allow anything which may constitute or result
in a Breach.



7.19
Prior to Completion, the sole and exclusive remedy for any Breach shall be
rescission, as set out in clause 4.3 of this Agreement.



7.20
From and after the Completion Date, the sole and exclusive remedy for any Breach
shall be indemnification in accordance with this clause 7.



7.21
All sums payable by the Vendor or the Purchaser under this Agreement shall be
paid free and clear of all deductions or withholdings whatsoever save only as
may be required by law.  If any such deductions or withholdings are required by
law the paying party shall be obliged to pay to the relevant person such sums as
will after such deduction or withholding has been made leave that person with
the same amount as it would have been entitled to receive in the absence of any
such requirement to make a deduction or withholding.  If any sum payable by the
paying party under this Agreement shall otherwise be subject to tax in the hands
of the recipient the same obligation to make an increased payment shall apply in
relation to such tax liability as if it were a deduction or withholding required
by law.

 
 
 

--------------------------------------------------------------------------------

 
 
7.22
Without prejudice to any other right or remedy of the Purchaser under this
Agreement or otherwise all sums payable by the Vendor under this Agreement shall
bear interest at the rate which is two per cent above three month EURIBOR from
the date of claim until the date of payment (before as well as after judgment).



7.23
Notwithstanding anything to the contrary elsewhere in this Agreement, and except
for fraudulent misrepresentation, no party shall, in any event, be liable to any
other party for any consequential, incidental, indirect, special or punitive
damages.



7.24
Except for the Warranties contained in Schedule 4 (as modified by the Disclosure
Letter), neither party nor any other person makes any other express or implied
representations or Warranties, and the parties hereto disclaim any other
representations or warranties, whether made by such parties or their respective
affiliates, officers, directors, employees, agents or representatives.





8
TAX INDEMNITY



8.1
The Vendor hereby indemnifies the Purchaser and the Target Companies on demand
in accordance with the following provisions of this clause 8.1 for an amount
equal to any costs, expenses (including without limitation all legal expenses),
charge, loss, damage and/or liability (including any liability to Tax) which the
Purchaser and/or the Target Companies may suffer, incur or pay as a result of or
as a consequence of or by reference to or which would not have been suffered or
incurred but for:



 
8.1.1
the failure of the Target Companies prior to Completion to comply with any and
all employment legislation (including but not limited to statutory night-time
working rules and statutory annual leave rules, any employment equality rules
and the Terms and Employment (Information) Act, 1994);



 
8.1.2
the failure of the Target Companies to maintain proper books of accounts,
statutory books and Companies registers.



 
8.1.3
any Tax Liability of the Target Companies arising from or by reference to any
income, profits or gains earned, accrued, received or realised as the case may
be, on or before Completion or in respect of or arising from any Transaction
which occurs or is deemed to occur on or before Completion or arising from any
Transaction completed after Completion in pursuance of a legally binding
obligation or an arrangement, in either case whether or not conditional,
incurred or entered into on or before Completion;



 
8.1.4
any VAT payable by the Vendor or the Target Companies or recharge of any VAT
payable by any other member of the Vendor’s VAT Group attributable to any
supplies, self supplies, or importations or acquisitions made or deemed to have
been made for VAT purposes:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
by or to the Target Companies on or before Completion; or

 
 
(b)
by or to the members of the Vendor’s VAT Group (other than, after Completion,
the Company) on or prior to the date on which the Company ceases to be a member
of the Vendor’s VAT Group;

 
and the deeming provisions of Section 15 VATA shall be disregarded in
determining what supplies, self supplies or importations or acquisitions have
been made or are deemed to have been made by or to any person for the purposes
of this Clause 8.1.4.


8.2
The Vendor’s obligations to make payment pursuant to the above indemnities in
clause 8.1 shall not be affected or reduced in any way by the disclosures made
in the Disclosure Letter.



8.3
None of the obligations of the Vendor under the above indemnities in clause 8.1
shall be, or shall be deemed to be qualified, modified or discharged by reason
of any investigation or inquiry made by or on behalf of the Purchaser and no
information relating to the Target Companies of which the Purchaser or the
Target Companies have knowledge, or might be deemed to have knowledge, will
prejudice any claim which the Purchaser or the Target Companies shall or may be
entitled to bring or shall or may operate to reduce any amount recoverable by
the Purchaser or the Target Companies under the above indemnities in clause 8.1.



8.4
All sums payable by the Vendor to the Purchaser pursuant to this clause 8 shall
be paid free and clear of deductions and/or withholdings save only as may be
required by law.



8.5
If any deductions and/or withholdings are required by law to be made from any
sums payable from the Vendor to the Purchaser pursuant to this clause 8 the
Vendor shall pay to the Purchaser such sums as will, after the deductions and/or
withholdings are made, leave the Purchaser with the same amount as it would have
been entitled to receive if no such deductions and/or withholdings had been
required to be made.



8.6
If any sum payable by the Vendor to the Purchaser pursuant to this clause 8
shall be subject to a liability to Tax in the hands of the Purchaser, the Vendor
shall be under the same obligation to make an increased payment in relation to
that liability to Tax as if the liability were a deduction or withholding
required by law.



8.7
The Vendor shall pay to the Purchaser any amount required to be paid pursuant to
clause 8 as cleared funds or, at the option of the Purchaser, discharge directly
the underlying liability, within thirty days of receipt of notice of the subject
matter or, if later, on the day before the due date for settlement or discharge
of the liability the subject matter of the claim.





9
CONFIDENTIALITY



9.1
For the purpose of assuring to the Purchaser the full benefit of the Sale Shares
and the goodwill and in consideration of the agreement of the Purchaser to
purchase the Sale Shares on the terms hereof, the Vendor and Koskelo agree as a
separate and independent agreement that it will not at any time hereafter use,
divulge or communicate to any person any Confidential Information which may be
within or which, in the course of matters arising under this Agreement, may come
to its knowledge, and that it will use all reasonable endeavours to prevent the
use, publication or disclosure of any Confidential Information.

 
 
 

--------------------------------------------------------------------------------

 
 
9.2
Each party shall treat as strictly confidential all information received or
obtained as a result of entering into or performing this Agreement which relates
to:



 
9.2.1
the provisions or the subject matter of this Agreement or any document referred
to herein;



 
9.2.2
the negotiations relating to this Agreement or any document referred to herein.



9.3
Each party may disclose information which would otherwise be confidential if and
to the extent:



 
9.3.1
required by the law of any relevant jurisdiction or pursuant to an order of a
court of competent jurisdiction;



 
9.3.2
required by any securities exchange or regulatory or governmental body to which
any party or by any member of the Encorium Group is subject to, wherever
situated, whether or not the requirement for information has the force of law;



 
9.3.3
that the information is disclosed on a strictly confidential basis to the
professional advisers, auditors and/or bankers of that party;



 
9.3.4
that the information has come into the public domain through no fault of that
party;



 
9.3.5
that the other parties to this Agreement have given prior written approval to
the disclosure, such approval not to be unreasonably withheld or delayed; or



 
9.3.6
required to enable that party to enforce its rights under this Agreement.



 
9.3.7
provided that any such information disclosed pursuant to paragraphs 9.3.1 and
9.3.2 shall be disclosed only after notice to the other parties to this
Agreement.



9.4
The restrictions contained in this clause 9 shall continue to apply after the
date hereof without limit in time and notwithstanding the termination or
expiration of this Agreement.





10
USE OF INTELLECTUAL PROPERTY RIGHTS



10.1
The Vendor and Koskelo shall not, and shall procure that no persons or company
controlled by any or all of them shall, either alone or jointly with, through or
as manager, adviser, consultant or agent for any person, directly or indirectly
use in connection with any business which competes, directly or indirectly, with
the Business or any part thereof, any of the Intellectual Property Rights or use
anything which is intended or is likely to be confused with, any of the
Intellectual Property Rights.



 
 

--------------------------------------------------------------------------------

 


11
COSTS



11.1
Except as otherwise agreed in writing, each party shall pay its own costs of and
incidental to the negotiation, preparation, execution and implementation by it
of this Agreement and of all other documents referred to in it.





12
FURTHER ASSURANCE



12.1
At any time after Completion, each party hereto shall (at the reasonable cost of
the Purchaser) do and execute, or procure to be done and executed, all necessary
acts, deeds, documents and things as may be reasonably requested of them by any
other parties to give effect to this Agreement.



12.2
At any time after Completion, and upon the Purchaser's reasonable request from
time to time, the Vendor shall (at the cost of the Purchaser):

 
 
12.2.1
provide, or procure to be provided, to the Purchaser all information relating to
the business and affairs of the Target Companies and which is in their
possession or under their control; and

 
 
12.2.2
give, or procure to be given, to the Purchaser, its directors and agents access
to any documents containing any of the information referred to in clause 12.2.1
and the Purchaser may copy any of those documents.

 


13
GENERAL



13.1
No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.



13.2
The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or a waiver of
any other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.



13.3
The rights and remedies of the Purchaser contained in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.



13.4
The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect or impair the continuation in force of the remainder
of this Agreement.



13.5
This Agreement shall enure to the benefit of and be binding upon the successors
in title to the parties hereto.





14
ASSIGNMENT



No party shall assign or transfer or purport to assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the other party; provided, however, that the Purchaser may instruct that any
amount payable by the Vendor pursuant to any Warranty Claim shall be paid to a
Target Company.
 
 
 

--------------------------------------------------------------------------------

 
 
15
NOTICES



15.1
Any notice, demand or other communication to be given under or for the purposes
of this Agreement shall be in writing, in English, and signed by or on behalf of
the Party giving it. It shall be treated, in the case of a demand to be properly
made, and in the case of a notice to be properly served, by delivering it to the
party due to receive it at the address set out in this clause 15.2 and shall be
deemed to have been delivered in accordance with this clause 15.3.



15.2
The parties’ addresses and fax numbers for the purpose of this Agreement are:



Purchaser
Unit 26, The Hyde Building, Carrickmines, Dublin 18
For the attention of: Tony Richardson
Fax number: +353 1 2350715
Copy to: Eversheds Solicitors,
Attention: (Tony McGovern)
One Earlsfort Centre
Earlsfort Terrace
Dublin 2
Fax number: +353 1 6644300


Vendor
c/o Encorium Oy
Keilaranta 10, FI-02150 Espoo, Finland
For the attention of: Kai Lindevall
Fax number:


Copy to: Blank Rome LLP
Attention: David Gitlin, Esq.
Blank Rome LLP
One Logan Square
130 North 18th Street
Philadelphia PA 19103-6998
Fax number:  +1.215.832.5613


Koskelo
Peräsintie 11,
00980 Helsinki, Finland


or other such address or fax number as the relevant party notifies to the other
parties, which change of address shall only take effect if delivered and
received in accordance with this clause.


15.3
Any notice, demand or other communication so addressed shall be deemed to have
been received:

 
 
15.3.1
if delivered by hand, at the time of delivery;

 
 
15.3.2
if sent by recorded delivery, internationally recognized courier service,
special delivery or registered post, at 11 am on the second Business Day
following the date of posting;

 
 
 

--------------------------------------------------------------------------------

 
 
 
15.3.3
if sent by air-mail, five Business Days after the date of posting; and

 
 
15.3.4
if sent by facsimile within normal business hours on a Business Day at the time
of transmission thereof, or, if it is not so sent at the start of normal
business hours on the first Business Day following the day in which the
facsimile is sent and provided telephone confirmation is given by the sender on
the first relevant Business Day.

 
15.4
For the avoidance of doubt, any demand, notice or communication given under this
Agreement shall not be validly served if sent by electronic mail.





16
GOVERNING LAW AND JURISDICTION



16.1
This Agreement is governed by, and shall be construed in accordance with the
laws of Ireland.



16.2
Each party irrevocably agrees that the courts of Ireland shall have
non-exclusive jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Agreement and, for such purposes, each party irrevocably submits to
the jurisdiction of the courts of Ireland.





17
ENTIRE AGREEMENT



This Agreement together with the Disclosure Letter and all documents in the
agreed form or attached as a Schedule hereto) constitute the entire
understanding and agreement between the parties and supersede all prior
agreements, arrangements, letters and discussions between the parties.




18
COUNTERPARTS



This Agreement may be executed in any number of counterparts each of which when
executed and delivered shall be an original, but all the counterparts together
shall constitute one and the same instrument.




19
WAIVER



Any obligation under this Agreement may be wholly or partially waived, released,
varied, or compromised by the party in whose favour such obligation was provided
without in any way prejudicing or affecting his rights against any other party
under the same or a similar liability, whether joint and several or otherwise. A
waiver by a party hereto of any breach by any party of any of the terms,
provisions or conditions of this Agreement or of law, or the acquiescence of
such party in any act (whether commission or omission) which but for such
acquiescence would be a breach, will not constitute a general waiver of the
term, provision or condition or of any subsequent act which is inconsistent with
it.


THIS DOCUMENT has been executed as a deed and delivered on the date stated at
the beginning of this document.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


PART 1


THE VENDOR AND THE SALE SHARES




Name of Subsidiary
No. of Sale Shares beneficially owned
 
Progenitor Holdings AG, a Swiss corporation
 
100% of the shares are owned by Encorium Group, Inc.
Encorium Ireland Limited a company incorporated in Ireland
1 share owned by Encorium Oy as of the close of business of February 9, 2012
Encorium Bio Oy,  a Finnish corporation
 
100 shares owned by Encorium Oy
Encorium Bio Oy,  a Finnish corporation
 
100 shares owned by Koskelo

 
 
 
PART 2


CONSIDERATION SHARES




Name
Address
No. of Consideration Shares
Encorium Oy
 
Keilaranta 10, FI-02150 Espoo, Finland
190
Encorium Group, Inc.
 
Keilaranta 10, FI-02150 Espoo, Finland
40
Koskelo
 
Peräsintie 11, FI-00980
Helsinki,
170



Encorium Group, Inc intends to transfer its Consideration Shares to Encorium Oy
in satisfaction of an intercompany debt between the two entities.
 
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 2


INFORMATION CONCERNING THE TARGET COMPANIES


Encorium Bio Oy


Registered number (if applicable)
2455642-5
Date of incorporation
01 February 2012
Country of incorporation
Finland
Registered office
Keilaranta 10
02150 Espoo
Finland
Type of company
limited liability company
Authorised share capital
2.500,00 €
Issued share capital
2.500,00 €
Directors
Kai Lindevall, Quistgaard Jan (deputy member)
Secretary (if applicable)
 
Accounting reference date
01.01 - 31.12
Auditors
Not elected
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Oy



 
 

--------------------------------------------------------------------------------

 
 
Encorium Ireland Limited


Registered number (if applicable)
508044
Date of incorporation
6 January 2012
Country of incorporation
Ireland
Registered office
Unit 26 The Hyde Building,
Carrickmines,
Dublin 18.
Type of company
Single member private company limited by shares
Authorised share capital
1,000,000 divided into 1,000,000 shares of €1 each
Issued share capital
1 ordinary share of €1.00 each
Directors
Kai Lindevall and Jan Quistgaard
Secretary (if applicable)
Tony Richardson
Accounting reference date
N/A
Auditors
N/A
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Oy



 
 

--------------------------------------------------------------------------------

 
 
Encorium Poland SP.Z.O.O.


Registered number (if applicable)
5213350382
Date of incorporation
06.05.2005
Country of incorporation
Poland
Registered office
ul. Grzybowska
80/82 00-844 Warszawa
Poland
Type of company
 
Authorised share capital
 
Issued share capital
 
Directors
 
Secretary (if applicable)
 
Accounting reference date
 
Auditors
 
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Oy



 
 

--------------------------------------------------------------------------------

 


Encorium Germany GmbH


Registered number (if applicable)
HRB 62144, Cologne Local Court, Trade Register Branch B
Date of incorporation
19 December 2007
Country of incorporation
Germany
Registered office
Gottfried-Hagen-Strasse 20, Köln  51105
Type of company
Limited Liability Company
Authorised share capital
25 000 €
Issued share capital
 
Directors
Kai Lindevall, Jan Quistgaard
Secretary (if applicable)
 
Accounting reference date
 
Auditors
 
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100 % Encorium Oy



 
 

--------------------------------------------------------------------------------

 


Encorium Sweden AB


Registered number (if applicable)
556659-6291
Date of incorporation
 
Country of incorporation
Sweden
Registered office
 
Type of company
Private Limited Company
Authorised share capital
 
Issued share capital
 
Directors
Jan Quistgaard, Tomas John Robert Granqvist, Kai Lindevall
Secretary (if applicable)
 
Accounting reference date
01 January – 31 December
Auditors
Bengt Anders Richard Peters, c/o Deloitte AB, 113 79 Stockholm
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Oy



 
 

--------------------------------------------------------------------------------

 


Encorium Denmark Aps


Registered number (if applicable)
12471580
Date of incorporation
 
Country of incorporation
Denmark
Registered office
Venlighedsvej, 6, 2970 Hørsholm, DK
Type of company
 
Authorised share capital
500 000 DKK
Issued share capital
Shared to 500 DKK
Directors
Kai Lindevall, Jan Quistgaard, Thomas Grangvist
Secretary (if applicable)
Runa Inger Margareta Schlamovitz
Accounting reference date
01.01.-31.12
Auditors
 
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Oy



 
 

--------------------------------------------------------------------------------

 


Encorium Estonia OU


Registered number (if applicable)
10933684
Date of incorporation
 
Country of incorporation
Estonia
Registered office
Liivalaia 22, Tallinn, Estonia
Type of company
limited liability company
Authorised share capital
 
Issued share capital
 
Directors
Eeva Annika Suni,Tomas John Robert Granqvist,Kai Lindevall
Secretary (if applicable)
 
Accounting reference date
 
Auditors
Deloitte Eesti
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Oy



 
 

--------------------------------------------------------------------------------

 


UAB Encorium Lithuania


Registered number (if applicable)
Kodas 1118 00820
Buves kodas 1180082
Date of incorporation
 
Country of incorporation
Lithuania
Registered office
Senasis Ukmerges kelias 4
Uzubaliai, Vilnius r.
LT-14013, Lithuania
Type of company
 
Authorised share capital
10 000 Litas
Issued share capital
100 shares nominal value of on 100 Litas
Directors
 
Secretary (if applicable)
 
Accounting reference date
01.01.-31.12.
Auditors
 
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Oy



 
 

--------------------------------------------------------------------------------

 


Encorium Romania S.R.L.


Registered number (if applicable)
17560371
Date of incorporation
06.05.2005
Country of incorporation
Romania
Registered office
Soseaua Nicolae Titulescu, nr. 1
Bl A7, Sc. B, Et. 4, Ap. 39
District 1, Postal Code 011131
Bucharest, Romania
Type of company
Limited responsibility
Authorised share capital
36,820 RON  (10.000 Euro at a rate of 1Euro= 3,682 RON/31.03.2005)
Issued share capital
36,820 RON  (10.000 Euro at a rate of 1Euro= 3,682 RON/31.03.2005)
Directors
Kai Lindevall, Jan Quistgaard
Secretary (if applicable)
NA
Accounting reference date
RSM SCOT SRL- outsourcing,
Auditors
Deloitte Audit SRL
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium OY
 



 
 

--------------------------------------------------------------------------------

 


Progenitor Holding AG (Switzerland)


Registered number (if applicable)
CH-280.3.010.644-3
Date of incorporation
 
Country of incorporation
Zwitzerland
Registered office
Zugerstrasse 72, Baar, CH-6340, Switzerland
Type of company
AG
Authorised share capital
100 000 Fr
Issued share capital
Devided in to 10 000 Fr
Directors
 
Secretary (if applicable)
 
Accounting reference date
 
Auditors
 
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Encorium Group, Inc. (USA)



 
 

--------------------------------------------------------------------------------

 


Progenitor International Research GmbH


Registered number (if applicable)
CH-170.4.008.415-8
Date of incorporation
 
Country of incorporation
Switzerland
Registered office
Zugerstrasse 72, Baar, CH-6340, Switzerland
Type of company
AG
Authorised share capital
20 000 CHF
Issued share capital
20X 1000 CHF
Directors
Peter Dahinden
Secretary (if applicable)
 
Accounting reference date
 
Auditors
Segmüller Treuhand AG, in Littau
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Progenitor Holding AG



 
 

--------------------------------------------------------------------------------

 


Encorium Clinical Research Private Limited (India)


Registered number (if applicable)
U74220GJ2007PTC056405
Date of incorporation
Original incorporation date: 09 Jan 2007
(Name change to Encorium registered on 15Oct 2011)
Country of incorporation
India
Registered office
B-502,Safal Pegasus (5th Floor),Near Prahaladnagar, Garden, Anandnagar Cross
Road, 100 Feet Road, Ahmedabad – 380015, Gujarat, India
Type of company
A company incorporated with limited liability under the companies Act 1956
Authorised share capital
INR 1,00,000 (one lac only)
Issued share capital
Divided into 10,000 (then thousand) equity shares of INR 10(ten only) each
Directors
Currently: Kai Lindevall, Niklas Tevajarvi and Ambar Vaidya
Secretary (if applicable)
M/s Sangita Goyal Associates
Accounting reference date
?
Auditors
M/s Joshi Shah Parikh Associates
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
01 Share is currently held by Renee Moore and other 9,999 shares are held by
Progenitor Holding (the share transfer certificates are currently under
signature for transfer to Kai and Encorium OY respectively). Original Share
transfer Forms are currently in Finland office for signature execution.



 
 

--------------------------------------------------------------------------------

 


Encorium Argentina S.A. (Argentina)


Registered number (if applicable)
23715 Libro 52
Date of incorporation
13 April 207
Country of incorporation
Argentina
Registered office
Florida 835 3rd floor of 301
Buenos Aires
ARGENTINA
Type of company
Stock Corporation
Authorised share capital
AR$ 601.796,27 (Argentine PESOS)
Issued share capital
AR$ 601.796,27 (Argentine PESOS)
Directors
Ian Rentsch – President of the Board
Klaus D Albrecht – Deputy Director
Secretary (if applicable)
n-a
Accounting reference date
31 dec
Auditors
Ignacio Rutman
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
Progenitor Holding AG – 99,71%
Renee Moore – 0,203%
Klaus Dieter Albrecht 0,087%



 
 

--------------------------------------------------------------------------------

 


ENCORIUM PANAMA S.A. (Panama)


Registered number (if applicable)
616779
Date of incorporation
15 of April 2008
Country of incorporation
PANAMA
Registered office
PH Global Plaza, Calle 50, 6to piso
CITY OF PANAMA
PANAMA
Type of company
Stock Corporation
Authorised share capital
USD 10.000-
Issued share capital
USD 10.000-
Directors
Ian Rentsch - President
Klaus D Albrecht
Kai Lindevall
Niklas Tevajarvi
Secretary (if applicable)
Ian Rentsch
Accounting reference date
31 DEC
Auditors
n-a
 
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Progenitor Holding AG
 



 
 

--------------------------------------------------------------------------------

 


Progenitor Hong Kong Limited (Hong Kong)


Registered number (if applicable)
50782199-000-06-09-1
Date of incorporation
 
Country of incorporation
Hong Kong
Registered office
Flat / RM 903  9/F
Parkes Comm Ctr
2-8 Parkes St, KL
Type of company
 
Authorised share capital
10 000 HKdollar
Issued share capital
Divided into 10 000 shares
Directors
 
Secretary (if applicable)
 
Accounting reference date
 
Auditors
 
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Progenitor Holding AG



 
 

--------------------------------------------------------------------------------

 


Progenitor International Research Corp (USA)


Registered number (if applicable)
P09000032529
Date of incorporation
9 of April 2009
Country of incorporation
United States
Registered office
FLORIDA
Type of company
Corporation
Authorised share capital
USD 10.000
Issued share capital
USD 10.000
Directors
Ian Rentsch – President & Secretary
Klaus D Albrecht – Vice President & Treasurer
Secretary (if applicable)
Ian Rentsch
Accounting reference date
31 dec
Auditors
Colbert, Blue and Juncadella CPA (Miami FL)
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Progenitor Holding AG
 



 
 

--------------------------------------------------------------------------------

 


Encorium Mexico s.a. de c.v. (Mexico)


Registered number (if applicable)
EME1006143T6
Date of incorporation
11 of June 2010
Country of incorporation
MEXICO
Registered office
Yautepec 12 Col Condesa, Mexico DF, Mexico
Type of company
Stock Corporation
Authorised share capital
100.000 Mexican Pesos
Issued share capital
100.000 Mexican Pesos
Directors
Ian Rentsch
Klaus Dieter Albrecht
 
Kai Lindevall - Deputy
Itzigueri Robles - Deputy
Secretary (if applicable)
n-a
Accounting reference date
31 DEC
Auditors
n-a
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
Progenitor Holding AG 99%
Encorium Argentina SA 1%
 



 
 

--------------------------------------------------------------------------------

 


ENCORIUM ARGENTINA SA AG EN CHILE (Chile)


Registered number (if applicable)
N/A
Date of incorporation
12 of November 2007
Country of incorporation
CHILE
Registered office
El Regidor 66, Piso 11, Las Condes, Santiago, Chile
Type of company
BRANCH of Argentina Entity
Authorised share capital
USD 25.000
Issued share capital
 
Directors
Felipe Cousiño Prieto (Lawyer)
Secretary (if applicable)
n-a
Accounting reference date
31 dec
Auditors
Grupo Siglo Accountants
Shareholdings :
 
Registered owner of shares:
Beneficial owner of shares:
100% Branch of Encorium Argentina SA
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3


ITEMS FOR DELIVERY BY THE VENDOR AND/OR ILARI KOSKELO AT COMPLETION




1.
The common seal and all registers, minute books, and other statutory books,
required to be kept by each Target Company pursuant to the Companies Acts or
such equivalent law made up to the Completion Date and all certificates of
incorporation and certificates on change of name of each Target Company (if
any).



2.
A copy of the Governing Documents of each Target Company.



3.
Resignation Letters in the agreed form from each of the present directors and
secretaries of each Target Company (other than those nominated by the
Purchaser).



4.
The Loan duly executed by Encorium Group, Inc..



5.
The Shareholders’ Agreement duly executed by (1) the Vendor and (2) Koskelo.



6.
All such consents, approvals, clearances or licences of governmental, regulatory
or other agencies or persons in connection with the transactions contemplated by
this Agreement.



7.
Any waivers, consents or other documents necessary to vest in the Purchaser the
full beneficial ownership of the Sale Shares and to enable the Purchaser to be
registered as owners of the Sale Shares.



8.
The tax reference number of the Vendor and Ilari Koskelo for the purposes of the
Stamp Duty (e-stamping of Instruments) Regulations (SI476/2009).



9.
Evidence satisfactory to the Purchaser that all existing bank accounts of
Encorium OY have been closed and/or re-directed to an account to be nominated by
the Purchaser.



10.
Copy of the document(s) setting forth the authorized signatories in the account
in the name of Encorium Oy with Sampo Bank, stating Ms. Georgina Tubman as the
sole authorised signatory of such account as at close of business on the latest
practicable date before the Completion Date.



11.
Copies of all assignments, and consents to such assignments, of all material
customer contracts to Encorium Ireland.



12.
Deeds of adherence to the EI Agreement in a form to be agreed with the Vendor to
the satisfaction of Enterprise Ireland duly executed by (1) the Vendor and (2)
Koskelo.



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4


VENDOR WARRANTIES


PART1


GENERAL WARRANTIES


1.
Recitals and Information



1.1.
The facts set out in the Recitals (as the pertain to the Vendor) and Schedules 1
and 2 hereto was, true and accurate in all material respects at the date it was
communicated and remains true and accurate in all material respects save to the
extent qualified in the Agreement and the Vendor is not aware of any other fact
or matter which renders any such information misleading.



PART 2


ACCOUNTS


2.
Accounts



2.1.
The Accounts have been prepared in accordance with GAAP and present fairly, in
all material respects, the financial position of the Encorium Group as of the
Last Accounting Date and the results of their operations and their cash flows
for each of the years in the two-year period ended on the Last Accounting Date
in conformity with GAAP and the Accounts:

 
 
2.1.1.
set out fully, correctly and accurately the assets, liabilities, profits and
losses of the Company and the amounts thereof and show a true and fair view of
the financial position of the Company as at the Accounting Date and are not
affected by any unusual, extraordinary, exceptional or non-recurring items;

 
 
2.1.2.
make full provision or reserve for all liabilities or capital commitments of the
Company up to the Accounting Date and include all such reserves and provisions
for taxation as are necessary to cover all liabilities for taxation (whether or
not assessed) of the Company up to the Accounting Date and in particular (but
without prejudice to the generality of the foregoing) attributable to profits
gains income receipts and loans and distributions made to participators and
associates and payments made from which tax is deductible;

 
3.
Accounting Records



3.1.
All accounts, books, ledgers and financial records of the Company are in its
possession and:

 
 
3.1.1.
have been fully properly and accurately maintained and contain true and accurate
records of all matters required to be entered therein by relevant statutes or
regulations;


 
3.1.2. 
so far as the Vendor is aware, do not contain or reflect any material
inaccuracies or material discrepancies; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.1.3.
give and reflect a true and fair view of the trading transactions and of the
financial and contractual position of the Company and of its assets and
liabilities.

 
PART 3


FINANCE


4.
Charges, Loan Capital and Engagements



4.1.
Save as disclosed in the Accounts or in the Disclosure Letter there are:

 
 
4.1.1.
no mortgages charges liens or other similar encumbrances on any estate or
interest in any material assets of the Company other than Permitted
Encumbrances; and


 
4.1.2.
no loans, (including loan capital) outstanding to the Company.

 
4.2.
There are no loans made to or debts owing by the Vendor or any company owned or
controlled by any of them or by any director or employee of such company or any
debts owing to or by the Company other than debts which have arisen in the
ordinary course of business.



5.
Bank and Other Borrowings



5.1.
In relation to all debentures, acceptance, credit, overdrafts, loans, or other
financial facilities outstanding or available to the Company (referred to in
this Clause as "facilities"):

 
 
5.1.1.
there is no contravention of or non-compliance with any provision of any such
document;

 
 
5.1.2.
no steps for the early repayment of any indebtedness have been taken or
threatened;

 
 
5.1.3.
there have not been nor are there any circumstances known to the Vendor whereby
the continuation of any of the facilities might be prejudiced or which may give
rise to any alteration in the terms and conditions of any of the facilities;

 
 
5.1.4.
none of the facilities is dependent on the guarantee or indemnity of or any
security provided by a third party; and

 
 
5.1.5.

the Vendor has not any knowledge, information or belief that as a result of the
subscription for the Sale Shares by the Purchaser or any other thing
contemplated in this Agreement any of the facilities might be terminated or
mature prior to its stated maturity.

 


PART 4


ASSETS


6.
Ownership of Assets, etc

 
 
 

--------------------------------------------------------------------------------

 
 
All assets of the Company (including but not limited to the fixed and loose
plant machinery furniture fixtures and fittings and other chattels equipment and
vehicles, stock, work-in-progress, raw materials, supplies, books, records,
customers lists, costing details and all other written information) are owned by
the Company free from any Encumbrance other than Permitted Encumbrance.


7.
Plant and Machinery



7.1.
The Company owns no plant or machinery.



8.
Insurance



8.1.
All the assets of the Company of an insurable nature and the Company itself has
at all material times been and are at the date hereof insured against all
material risks.  All such policies are and will at Completion be in full force
and effect and, so far as the Vendor is aware, nothing has been done or omitted
to be done which would make any policy of insurance void or voidable or which is
likely to result in a material increase in premium and are insured at levels
senior management of the Company believes to be reasonable.



8.2.
The Company has not had cover refused by any insurer or potential insurer and no
claim by the Company against any of its insurers has been disallowed or rejected
on any grounds whatsoever.  The Company has no current or pending insurance
claims.



9.
Intellectual Property



9.1.
Save for the purposes of the Vendor Reorganisation, the Company has not,
assigned, transferred or licensed all or any part of its Intellectual Property
to any person. The Company does not require any licence or similar right from
any third-party owner of Intellectual Property to use their Intellectual
Property in carrying on the Relevant Business other than licenses which failure
to obtain does not and would not have a Material Adverse Effect.



9.2.
The Company does not use any Intellectual Property that infringes any right of
(and has not infringed nor is infringing the Intellectual Property of) any third
party and the Company has not received any actual or threatened claim that any
of the rights in the Intellectual Property are invalid.



9.3.
The Company is entitled to use all confidential information which it owns and is
not subject to any restriction as to its use other than restrictions that do not
and would not have a Material Adverse Effect.



9.4.
The Company has not disclosed any material know-how trade secrets or customer
lists to any third party other than subject to written confidentiality
agreements.



9.5.
The Company owns or has the right to use all material Intellectual Property
required in connection with the conduct of the Relevant Business as presently
carried on and as expected to be carried on in the future.



10.
Patents and Trade Marks

 
 
 

--------------------------------------------------------------------------------

 

 
10.1.
The Company has no interest in any patents trade marks or registered designs or
applications for any of the foregoing or any right to apply therefor in any part
of the world.



10.2.
The Company has not entered into any agreement for licensing of patents or
copyrights or use of trade marks registered designs or the provision or
acquisition of technical information or assistance or which may restrict the use
or disclosure of information.



10.3.
The Company does not require any patent trade mark or registered design or
licence to use the same in order to carry on its business as presently
constituted other than such trade marks or designs which failure to obtain the
right to use thereof does not and would not have a Material Adverse Effect.



10.4.
The processes employed and the products and services dealt in by the Company do
not use embody or infringe any Irish or foreign patents, registered designs,
know-how or trade secrets, copyrights, trade marks or similar intellectual
property rights (whether registered or not) and no claims have been made and no
applications are pending of which the Vendor is aware which if pursued or
granted might be material thereto.



10.5.
The Company is entitled to use without payment all know-how and technical
information used by them in connection with its businesses and all information
concerning its products, methods and processes.



PART 5


PROPERTY
11.
Details of Property



11.1.
The properties detailed in the schedule appended to the Disclosure Letter
(together the “Properties” and each a “Property”) comprise the only land or
buildings occupied by the Company or otherwise used by the Company in connection
with the businesses of the Company.



11.2.
The Properties are occupied by the Company pursuant to lease and there are no
other written or unwritten terms governing the Company’s occupation of the
Properties.



12.
Statutory and Other Obligations



12.1.
The Company is complying with all applicable statutory and local requirements in
relation to the Properties occupied by it and the use thereof except where
failure to so comply does not and would not have a Material Adverse Effect.



12.2.
The Properties are not affected by any notice or order issued by a Governmental
Body in relation to the Properties to the use thereof and to the business
carried out there at which has not been complied with.



13.
Leasehold Properties



13.1.
All Property leases (each, a “Lease”) are valid and in force.



13.2.
There is no covenant, condition or agreement contained in the Lease which is of
an unduly onerous or restrictive nature.

 
 
 

--------------------------------------------------------------------------------

 
 
13.3.
The Company has paid all rent and performed and observed all material covenants
and conditions on the part of the tenant contained in the Leases.



14.
Acquisition and Disposal



14.1.
The Company has no existing or contingent material liability in respect of any
land or buildings previously owned or occupied by it or in which it held any
interest.



14.2.
The Company has not entered into any material agreement to acquire or dispose of
any land or buildings or any interest therein which has not been completed.





PART 6


TRADING AND CONTRACTS


15.
Liabilities



The Company has no liabilities other than those disclosed in the Accounts save
(i) such liabilities as have been incurred since the Last Accounting Date in the
ordinary course of business of such company; and (ii) liabilities incurred or
suffered outside the ordinary course of business that do not and would not have
a Material Adverse Effect.


16.
Prior Transactions



16.1.
Other than in the ordinary course of business and except with respect to
matters, actions or events that do not and would not have a Material Adverse
Effect, since the Last Accounting Date as regards the Company:



 
16.1.1.
its business has been carried on in the ordinary and usual course;



 
16.1.2.
there has been no material deterioration in its financial condition of the
Companies and it has not disposed of any material assets (including material
know-how) or assumed or incurred any material liabilities otherwise than in the
ordinary course of carrying on its business and at the fair market value
thereof;



 
16.1.3.
its business has not been materially and adversely affected by any labour
dispute or the loss of any material customer or material supplier nor has
any  material customer or material supplier indicated an intention cease its
trading with the Company;



 
16.1.4.
no bonuses, dividends or other distributions have been declared paid or made or
deemed to have been declared paid or made on or by reference to its issued or
allotted share capital;



 
16.1.5.
it has not disbursed any cash and all amounts received by it have been deposited
with its bankers and appear in the appropriate books of account;



 
16.1.6.
it has not made any loan to any party or paid any dividend or other
distribution;

 
 
 

--------------------------------------------------------------------------------

 
 
 
16.1.7.  
it has not entered into any capital transactions as vendor, purchaser, lessor or
lessee or otherwise undertaken any material commitments on its capital account
in either case involving any capital expenditure in excess of €100,000 on each
individual item or commitment;

 
 
16.1.8.
it has not, knowingly done anything to prejudice its goodwill;

   
 
16.1.9.
 it has paid its creditors in accordance with their respective credit terms and
there are no amounts due by it which have been due for more than sixteen weeks;

  
 
16.1.10.
it has not issued or given or agreed to issue or give any shares (other than to
Encorium Group, Inc.), options over shares or securities convertible to shares;
and

   
 
16.1.11.
it has not made any material alteration in the rates of pay, bonuses, benefits,
pensions or other terms of employment or engagement of any employee,
ex-employee, consultant, contractor or director.

 
17.
No Unusual Contracts, etc



17.1.
The Company is not party to any contract entered into otherwise than in the
ordinary and usual course of business or any contract of an onerous or unusual
or long term nature or containing any onerous unusual provision including but
not limited to any contract for the supply of goods or services at a price
different from that reasonably obtainable on any arms' length basis.



18.
Contracts



18.1.
The Company is not in material breach of or default under any agreement, and no
threat or claim of such breach or default has been made against the Company
other than any breach or default that does not and would not have a Material
Adverse Effect.



19.
Trade Disputes



19.1.
The Company has no dispute in respect of a material amount with any of its
customers with regard to alleged negligent services supplied or rendered by it.



20.
Product Liability



The Company does not manufacture, supply or sell any products.


21.
No Litigation or Default in Obligation



21.1.
The Company is not engaged in or threatened with any litigation or arbitration
affecting the Company and no such litigation or arbitration pending or
threatened and further, neither the Company nor any of its officers are in the
course of being prosecuted for any criminal offense likely to lead to such
litigation, arbitration or prosecution.



21.2.
The Vendor is not engaged in nor have they received notice of any threats of any
litigation or arbitration seeking to prohibit, or the effect of which would be
to prohibit, the consummation of the transactions contemplated by this Agreement
in accordance with its terms or to obtain damages in respect thereto.

 
 
 

--------------------------------------------------------------------------------

 
 
22.
Legal Compliance



The Company has not done or omitted to do any act or thing which is in breach of
or contrary to any law, statute or regulation materially affecting its business
and to which it is subject whether in Ireland or elsewhere and neither the
Company nor any of the officers or employees of the Company is in material
default under any such law, statute, or regulation or under any award, judgement
or order of any court or tribunal of Ireland or of any foreign country having
jurisdiction over the Company or any assets or over any of such officers or
employees in each case to the extent any such breach, non-compliance or default
does not and would not have a Material Adverse Effect.


23.
Non-Competes



The Company is not subject to any covenant or agreement which may restrict its
respective ability to carry on all activities which are intended to be carried
on by the Company and generally to act freely in the development of the Company,
including without prejudice the development, production and marketing of
products as part of the Relevant Business and the employment of persons by the
Company other than any restriction that does not and would not reasonably be
expected to have a Material Adverse Effect.


24.
Permits



The Company has all permits, licenses and authorities necessary for the carrying
on of its business and, is not in breach of any condition of any such permit,
licence or authority breach of which would be likely to have a material adverse
effect on its business except for such permits which failure to obtain or comply
with does not and would not have a Material Adverse Effect.


25.
Arms Length Contracts



The Company is not a party to nor have its profits or financial position since
incorporation been affected by any contract or arrangement which is not of an
entirely arms-length nature.


26.
Agencies



There are no licences, distributorship agreements, industrial properties rights,
commission or other agencies or other appointments whatsoever in the name of the
Vendor or in the name of any company or companies controlled by them or any of
them or in the name of a nominee for them or any of them which appointment
licence agency or agreement is related to the business carried on by the Company
with its customers and suppliers.


PART 6


EMPLOYEES


27.
Service Agreements

 
 
 

--------------------------------------------------------------------------------

 
 
There are not in existence any service agreements with directors or employees of
the Company which cannot be terminated by six months notice or less or (where
not reduced in writing) by reasonable notice without giving rise to any claim
for damages or compensation (other than the statutory redundancy payment or
statutory compensation for unfair dismissals).


28.
Amounts due to Directors



Other than with respect to agreements entered into or increases made in the
ordinary course of business, save as set forth in the Accounts there are no
amounts owing to any present or former directors of the Company other than
remuneration agreed due or for reimbursement of business expenses properly
incurred.


29.
Non-Deductible Payments to Employees



Save to the extent (if any) to which provisions or allowance has been made in
the Accounts the Company has not made or agreed to make any payment to or
provided or agreed to provide any benefit for any present or former officer or
employee which is not allowable as a deduction for the purpose of taxation.


30.
Breach of Contract, etc



No liability has been incurred by the Company for breach of any contract of
service for redundancy payment or for compensation for wrongful or unfair
dismissal or for failure to comply with any order for the reinstatement or
re-engagement of any employee and no gratuitous payment has been made or
promised by the Company in connection with the termination or proposed
termination of the employment of any present or former director or employee.


31.
Statutory Obligations



The Company has in relation to each of its employees (and so far as is relevant
to each of its former employees) complied in all material respects with all
obligations imposed on it by any statutory provision or regulation and codes of
conduct relevant to the relations between it and its employees or any recognised
trade union and has maintained adequate and suitable records regarding the
service of each of its employees.


32.
No Contractual Obligations



Other than in the ordinary course of business, the Company is not under any
contractual or other obligation to increase the rates of remuneration of or make
any bonus or incentive or other similar payment to any of its officers or
employees at any future date except to the extent such commitments or
obligations would not have a Material Adverse Effect.


PART 7


CORPORATE & GENERAL


33.
Directors and Secretary



The Directors and Secretary of the Company persons listed as such in Schedule 2
to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
34.
No Governing Directors



There are no permanent or governing directors of the Company and the Company is
not under any liability to pay any sum whatsoever to any former director or
governing director. No director of the Company is subject to a restriction or
disqualification order under the Companies Act, 1990.


35.
Associated Companies



The Company does not directly or indirectly hold shares or any interest in any
other body corporate, except that the Subsidiaries own shares in the Target
Companies.


36.
No Issues or Options



Save as disclosed in the Accounts the Company has not issued any shares or
agreed to give any option in respect of any shares nor issued nor agreed to give
any option in respect of any debenture or other security and there are
outstanding no options in respect of any such shares, debentures or securities.
No promise has been made to any party whatsoever that they will be allotted
shares in the Company or that shares will be transferred to them.


37.
Effect of Agreement



37.1.
The making or implementation of this Agreement will not:



 
37.1.1.
cause any lease, tenancy, licence, concession, grant or material agreement of
any nature whatsoever to which the Company is a party to be or become liable to
be avoided revoked or otherwise affected in any material way;



 
37.1.2.
(without prejudice to the generality of the foregoing) impose upon the Company
any penalty cost charge expense or obligation of any nature (including without
limitation any obligation to sell or purchase shares in any company);



 
37.1.3.
result in the creation, imposition, crystallisation or enforcement of any
Encumbrance; or



 
37.1.4.
result in any present or future indebtedness of the Company becoming due or
capable of being declared due and payable prior to its stated maturity.



38.
Records



None of the records, details or information relating to the business of the
Company is recorded, monitored or in any manner dependent in whole or in part on
any electronic mechanical or photographic process (whether computerised or not)
which is not under the exclusive ownership and direction of the Company.


39.
Memorandum and Articles of Association



The copy of the Governing Documents of the Company which will be supplied upon
Completion to the Purchaser to the date hereof is a true copy and accurate and
complete in all respects embodying all alterations which have been made up to
the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
40.
Insolvency



40.1.
No order has been made nor any petition presented or resolution passed for the
winding up of the Company and there are no grounds on which any such order or
petition could be made or presented and no such resolution is contemplated by
the members or any of them.



40.2.
No distress, execution or other process has been levied on any of the assets of
the Company, nor has any of them stopped payment or become insolvent or unable
to pay its debts for the purposes of Section 214 of the Companies Act, 1963 or
equivalent legislation.



40.3.
No power to appoint a receiver or administrative Receiver has been exercised or
has arisen in respect of the business or any of the assets of the Company and
there is no unfulfilled or unsatisfied judgement or Court order outstanding
against any of them.



41.
Investigations



There are not pending, or in existence, any investigations or enquiries by, or
on behalf of, any Governmental Body in respect of the affairs of the Company.


42.
Attachment of Defaulters Funds



No notice of attachment has been served on the Company nor in relation to any
funds of the Company under Section 73(2) of the Finance Act, 1988.


43.
Title



Upon completion of the Vendor Reorganisation, the Vendor and Koskelo as
applicable will be the sole registered and beneficial owner free from
Encumbrances of all of the Sale Shares specified in Schedule 1 to the Agreement
and will be absolutely entitled to all dividends, proceeds, interests, voting
and other rights payable thereon and in respect thereof and attaching
thereto.  None of the Sale Shares will be subject to any current or, so far as
the Vendor is aware, pending claim or litigation as to their title or
ownership.  No person or persons other than the Vendor and Koskelo (in respect
of the Sale Shares) will have any right, title, interest or estate to or in any
of the Sale Shares or their proceeds.  No Encumbrance exists or has been created
or, so far as the Vendor is aware, is in course of being created over any of the
Sale Shares or any rights attaching thereto.  No person has an option over any
of the issued or unissued shares in the capital of the Target Companies.  The
Subsidiaries are, as applicable, the sole registered and beneficial owners free
from Encumbrances of all of the issued and outstanding shares of the other
Target Companies specified in Schedule 2 to the Agreement and each, as
applicable, is  absolutely entitled to all dividends, proceeds, interests,
voting and other rights payable thereon and in respect thereof and attaching
thereto.  None of the shares in the capital of the Company are subject to any
current or, so far as the Vendor is aware, pending claim or litigation as to
their title or ownership.  No person or persons other than the Subsidiaries, as
applicable (in respect of the Sale Shares) will, upon the completion of the
Vendor Reorganisation have any right, title, interest or estate to or in any of
the shares in the capital of the Company or their proceeds.  No Encumbrance
exists or has been created or, so far as the Vendor is aware, is in course of
being created over any of the shares of the Companies or any rights attaching
thereto.  No person has an option over any of the issued or unissued shares in
the capital of the Company.


 
 

--------------------------------------------------------------------------------

 
 
PART 8


TAX WARRANTIES


44.
Taxation



The Company has no outstanding liability for Taxation which is not fully
provided for in the Accounts or the Disclosure Letter.  The Company is not in
dispute with the Revenue Commissioners or any other taxation authority and the
Vendor is not aware of any circumstances likely to give rise to such a dispute.


PART 9


CAPACITY AND AUTHORITY OF THE VENDOR AND THE COMPANY


45.
The Vendor has full power and authority to enter into and perform this Agreement
and any other agreement which it is required to enter into hereunder and to
comply with its obligations hereunder or thereunder and, so far as the Vendor is
aware, this Agreement constitutes and any such other agreements when executed
will constitute valid, legally binding and enforceable obligations on the Vendor
in accordance with its or their respective terms.



46.
Each of the Company and Vendor is duly incorporated and validly existing under
the laws of the country of its incorporation and has the power and authority to
own its assets and to conduct the business which it conducts.



47.
The Vendor:



47.1.
has taken, fulfilled and done all actions, conditions and things required to be
taken, fulfilled and done (including the obtaining of any necessary consents) in
order to:



 
47.1.1.
enable the Vendor to enter into, perform and comply with its obligations
hereunder; and



 
47.1.2.
ensure that those obligations are validly and legally binding and enforceable,
and



47.2.
by its entry into and performance of or compliance with its obligations under
this Agreement does not violate or exceed any power or restriction granted or
imposed by:



 
47.2.1.
any law to which it is subject; or



 
47.2.2.
its Governing Documents.



47.3.
It is not necessary that this Agreement or any other documents which is or will
be entered into in conjunction with this Agreement, be filed, recorded or
enrolled with any court or other authority or that any stamp, registration or
similar tax be paid on or in relation to this Agreement or any such document as
aforesaid.

 
 
 

--------------------------------------------------------------------------------

 
 
47.4.
The entry into, performance of or compliance by the Vendor with its obligations
under the Agreement and any document entered into in accordance with the
Agreement does not:



 
47.4.1.
violate or constitute a default of any agreement or instrument to which it is a
party or which is binding on it or over its assets; or



 
47.4.2.
result in the existence of, or oblige it to create any Encumbrance over those
assets.

 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5


PURCHASER WARRANTIES


PART 1


CAPACITY AND AUTHORITY OF THE PURCHASER


1.
The Purchaser has full power and authority to enter into and perform this
Agreement and any other agreement which it is required to enter into hereunder
and to comply with its obligations hereunder or thereunder and this Agreement
constitutes and any such other agreements when executed will constitute valid,
legally binding and enforceable obligations on the Purchaser in accordance with
its or their respective terms except as such enforcement is subject to the
effect of any applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting creditors’ rights.



2.
The Purchaser:



2.1.
is duly incorporated and validly existing under the laws of the State and has
the power and authority to own its assets and to conduct the business which it
conducts;



2.2.
has taken, fulfilled and done all actions, conditions and things required to be
taken, fulfilled and done (including the obtaining of any necessary consents) in
order to:

 
 
2.2.1. 
issue the Sale Shares and to enter into, perform and comply with its obligations
hereunder; and


 
2.2.2.  
ensure that those obligations are validly and legally binding and enforceable.

 
2.3.
by its entry into and performance of or compliance with its obligations under
this Agreement does not violate or exceed any power or restriction granted or
imposed by:

 
 
2.3.1.  
any law to which it is subject; or


 
2.3.2. 
its Governing Documents.



2.4.
It is not necessary that this Agreement or any other documents which is or will
be entered into in conjunction with this Agreement, be filed, recorded or
enrolled with any court or other authority or that any stamp, registration or
similar tax be paid on or in relation to this Agreement or any such document as
aforesaid.



2.5.
So far as Purchaser is aware, the entry into, performance of or compliance by
the Purchaser with its obligations under the Agreement and any document entered
into in accordance with the Agreement does not:

 
 
2.5.1.  
violate or constitute a default of any agreement or instrument to which it is a
party or which is binding on it or over its assets; or


 
2.5.2.
result in the existence of, or oblige it to create any security over those
assets.

  
 
 

--------------------------------------------------------------------------------

 
 
2.6.
No litigation, arbitration or other legal proceedings is current, pending or
threatened to restrain (or which would have the effect of so restraining) the
entry into, performance of, compliance with and enforcement of any of the
obligations of the Purchaser hereunder. So far as the Purchaser is aware there
are no circumstances which might give rise to any litigation, arbitration or
other legal process or the threat of any such proceedings.



3.
The Sale Share when issued and delivered to the Vendor upon Completion will be
duly and validly issued fully paid.



4.
Save in respect of the obligations contemplated under this Agreement, the
Purchaser is a newly formed company with no assets, liabilities or obligations.
As of the Completion Date, the only assets of the Purchaser will be the Sale
Shares and the shares to be transferred and conveyed to the Purchaser pursuant
to the Parallel SPA, and its only obligations will be those obligations:

 
 
4.1.1.
which by the terms thereof survive the respective completion dates of this
Agreement and the Parallel SPA; and

 
 
4.1.2. 
to which the Purchaser is subject pursuant to the Shareholders’ Agreement.

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
PRESENT when the COMMON SEAL
of VENN LIFE SCIENCES LIMITED
was affixed hereto and the DEED
was delivered:
 
 
 
 
/s/ Sean Leech
   
Director
         
Sean Leech
   
Print name
         
/s/ Tony Richardson
   
Director/Secretary
         
Tony Richardson
   
Print name



Duly authorised for and on behalf of Encorium Group, Inc.
                   
/s/ Kai Lindevall
   
Kai Lindevall
               
Title: President
     





Duly authorised for and on behalf of Encorium OY
 
                   
/s/ Kai Lindevall
   
Kai Lindevall
               
Title: Managing Director
     





SIGNED and DELIVERED as a DEED
by ILARI KOSKELO in the presence of:
 
 
 
Witness signature: /s/ Ari-Pekka Saanio
 
Witness name: Ari-Pekka Saanio
 
Witness address: Yrjönkatu 13A, FI-00120 Helsinki, Finland
 
Witness occupation: Partner, Attorneys at law Borenius Ltd
 
 
 
 
 
/s/ Ilari Koskelo
Ilari Koskelo
 
 

 

--------------------------------------------------------------------------------
